                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


LAVALL T. LEE,

                      Plaintiff,

               v.                                           Case No. 20-C-396

WARDEN PAUL KEMPER, et al.,

                      Defendant.


                                            ORDER


        Plaintiff’s “Motion for Opportunity to be Heard” is denied. The nature of the proceedings

automatically gives any litigant the opportunity to be heard. Moreover, the court read plaintiff’s

filings which set forth his position and thereby fully heard his arguments. While the word “heard”

suggests the court should listen to oral argument, there is no need or obligation to do so when the

parties are given the opportunity to set forth their arguments in writing. Accordingly, the motion

is denied.

       Dated at Green Bay, Wisconsin this 14th day of July, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, District Judge
                                                     United States District Court




         Case 1:20-cv-00396-WCG Filed 07/14/20 Page 1 of 1 Document 17
